DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-3, in the reply filed on 12/28/20 is acknowledged.
Claims 4-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tran et al. (2015/0378214).
With respect to claim 1, Tran discloses an illuminating device, comprising: a light source [21] emitting an incident light; and a light-pattern generating member [10] disposed on a side of the light source [21] to receive the incident light; wherein the incident light passes through the light-pattern generating member [10] so as to generate a transmission light, the transmission light generates a light pattern, a light intensity distribution is formed by the light pattern, and a light intensity near the light source is equal to a light intensity far from the light source [paragraphs 0009 and 0047].
With respect to claim 2, Tran discloses the light-pattern generating member [10] is a lens element.
With respect to claim 3, Tran discloses the light-pattern generating member [10] comprises: a first concave portion [13] disposed on one side [19] of the light-pattern generating member [10]; and a second concave portion disposed on the other side [12] of the light-pattern generating member [10].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note particularly the following references which disclose uniform light intensity or uniform distribution of light:  
2014/0328069 to Jeong et al.: note paragraph 0039.
2015/0063347 to Hu et al.: note paragraph 0028.
2015/0041837 to Chinniah et al.: note title.
2015/0184828 to Dai et al.: note paragraph 0005 and figure 4.
2018/0258153 to Gommans: note paragraph 0050.
2018/0347786 to Feng: note paragraph 0006.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA K TSO/Primary Examiner, Art Unit 2875